Case 1:19-cv-05907-PKC-CLP Document 127 Filed 02/26/21 Page 1 of 2 PageID #: 1277

                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
  _____________________________________________________________________________________________
                         420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                  T: 212.792-0046 • E: Joshua@levinepstein.com

                                                                                        February 26, 2021
  Via Electronic Filing
  The Honorable District Judge Chen
  U.S. District Court, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                         Re:    He v. China New Star Restaurant, Inc. et al
                                Case No.: 1:19-cv-05907-PKC-CLP

  Dear Honorable Judge Chen:

         This law firm represents defendants Po Kum Chan and Elton Chan. Pursuant to Your
  Honor’s Individual Motion Practices Rule 1(G), this letter respectfully serves to apprise Your Honor
  of defendants Po Kum Chan’s and Elton Chan’s compliance with Your Honor’s Order dated
  February 18, 2021 [Dckt. No. 115] (the “Order”). By way of relevant background, Your Honor granted
  defendants Po Kum Chan’s and Elton Chan’s motion for an extension of time to comply with the
  Order through and including February 26, 2021. [Dckt No.120].

         Your Honor’s Order, in relevant part, ordered that:

         (2) Po Kum Chan, Elton Chan, Wai Leung Chan, and Wai Shun Chan turn over to
         the Sheriff, within 5 days of this Order, any Mortgage Proceeds they received
         following the Court’s October 22, 2020 Memorandum and Order authorizing
         attachment of the Mortgage Proceeds;

         Your Honor’s Order further ordered that:

         (3) pursuant to CPLR § 6219, Po Kum Chan and Elton Chan, within 5 days of this
         Order, and Kristy Ling Feng Li, within 5 days of being served with this Order, each
         serve on the Sheriff a statement specifying all debts of each garnishee to Defendants
         Wai Shun Chan and Wai Leung Chan and when such debts are due, all property in their
         possession or custody in which Defendants Wai Shun Chan and Wai Leung Chan have
         an interest, and the amounts and value of the debts and property specified, specifically
         with regard to the Mortgage Proceeds.

         [Dckt. No. 115].

         As set forth in defendants Wai Leung Chan’s and Wai Shun Chan’s letter filed February 24,
  2021 [Dckt. No. 124], since the Court’s issuance of an attachment order dated October 22, 2020 [Dckt
  No. 98], no mortgage proceeds have been paid pursuant to the mortgage in the amount of $600,000
  secured against the property located at 7814 16th Ave, Brooklyn, NY.

         Furthermore, Po Kum Chan and Elton Chan have served on the Sheriff CPLR § 6219
  statements.


                                                      1
Case 1:19-cv-05907-PKC-CLP Document 127 Filed 02/26/21 Page 2 of 2 PageID #: 1278




        Thank you, in advance, for your time and attention.


                                                              Respectfully submitted,


                                                    By:        /s/Joshua D. Levin-Epstein
                                                              Joshua D. Levin-Epstein, Esq.
                                                              Levin-Epstein & Associates, P.C.
                                                              420 Lexington Avenue, Suite 2525
                                                              New York, NY 10170
                                                              Telephone: (212) 792-0046
                                                              Email: Joshua@levinepstein.com



  VIA ECF: All Counsel




                                                2
